          Case 1:20-vv-00963-UNJ Document 21 Filed 04/09/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0963V
                                        UNPUBLISHED


    DENNIS CASHEL,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: March 9, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Robert H. Pedroli, Pedroli & Gauthier, LLC, Clayton, MO, for petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT1

       On August 4, 2020, Dennis Cashel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) which
meets the definition for a Table GBS or, in the alternative, was caused-in-fact by the
influenza vaccine he received on September 24, 2018. Petition at ¶¶ 2, 23, 26. Petitioner
further alleges that he received the vaccination in the United States, that he suffered the
residual effects of his injury for more than six months, and that neither he nor any other
party has filed a civil action or received compensation for his GBS. Id. at ¶¶ 2, 21, 24.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00963-UNJ Document 21 Filed 04/09/21 Page 2 of 2




        On March 9, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent has concluded that “[P]etitioner has satisfied the criteria set forth
in the recently revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (“QAI”).” Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
